Statement by the President
Perhaps I might make a comment to the topic we have just discussed. Yesterday - Sunday, March the eleventh - was the third anniversary of the terrorist attack in Madrid on 11 March 2004, when 192 people were killed. The day of this appalling event has become a European day of commemoration for the victims of terrorism. It is a day for keeping memory alive - the memory of the victims of terrorism - and for solidarity with them and their families, with those who lost their lives and also with those who still suffer the effects of it, whether physical or psychological.
It is a day for fostering awareness, for, following the attack on Madrid, the bombings in London on 7 July 2005 resulted in more victims within the European Union, and, elsewhere around the world, too, it is still too often the case that too many people are being killed by violence motivated by fanaticism. Terrorism is an attack on freedom and democracy. Terrorism is an attempt at making things happened through blind violence and, in the process, destroying values, the values that are the foundation of the European Union and its Member States. Terrorism is a crime that cannot be tolerated under any circumstances. It represents one of the greatest dangers to the security, stability and democratic values of the international community and is also a direct assault on our citizens.
The European Union and the international community of states must be determined in fighting terrorism in whatever shape or form. There can be no justification for terrorism, and, in fighting it, we can allow ourselves no weakness; that is why we need a strong and united Europe. If we are to fight it effectively, we need to go beyond mere close cooperation and develop a coherent common policy that meets the needs of the public while also reflecting our understanding of human rights and human dignity.
Let me, then, say once more that this House does not see Guantanamo as compatible with our European legal order, and that we must ensure, in joining together to fight terrorism in Europe, that we do so in a manner consistent with the values that we are defending.
On the occasion of this day commemorating the victims of terrorism, we must again declare ourselves willing to fight terrorism in whatever form and also to take the action needed in order to do so. We must not forget the victims of terrorism; the punishment of their murderers is a debt we owe to them, but a determined policy must also have the object of preventing, in so far as possible, terrorism and terrorist acts on European Union soil and anywhere else in the world, in line with the principles of the international community and our system of law.
On 5 March this year, Daniele Mastrogiacomo, an Italian journalist and Afghanistan correspondent for the newspaper 'La Repubblica', was abducted by the Taliban. He was simply doing his job, which was to report on the situation in that country. I would like to take this opportunity of expressing this House's solidarity and my own with Mr Mastrogiacomo's family and with the newspaper 'La Repubblica'.
I would also like, speaking on behalf of this House, to express the same solidarity with the German citizen and her son, both of whom were abducted in Iraq in February. We urge and demand of the persons who are holding Mr Mastrogiacomo and the organisation Kataib Siham al-Haq, which abducted the two German citizens and long-term residents of Iraq, that they should let these people go free - free and unharmed - without delay. We must not allow ourselves to be blackmailed by violence.
I now ask that we remember the victims of terrorism.
(The House rose and observed a minute's silence)